Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 1 of 20 PageID #: 1696




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

JERRY BECK,                                           )
                                                      )
         Petitioner,                                  )
                                                      )
         vs.                                          )        Case No. 4:18 CV 35 SRW
                                                      )
DAVID VANDERGRIFF 1,                                  )
                                                      )
         Respondent(s).                               )

                                     MEMORANDUM AND ORDER

         This matter is before the Court on the Petition of Jerry Beck for a writ of habeas corpus

under 28 U.S.C. § 2254. (ECF No. 1). The matter is fully briefed. Both parties have consented to

the exercise of plenary authority by a United States Magistrate Judge under 28 U.S.C. § 636(c).

For the reasons set forth below, the petition for a writ of habeas corpus is denied.

I.       BACKGROUND

         In 2011, a jury convicted Petitioner of Sexual Exploitation of a Minor, Victim

Tampering, Armed Criminal Action, Attempted Victim Tampering, two counts of Forcible

Sodomy, and two counts of First-Degree Statutory Sodomy. The Circuit Court of St. Charles

County sentenced him to two consecutive life imprisonments. Petitioner appealed his convictions

to the Missouri Court of Appeals, Eastern District, which affirmed his convictions. He then filed

a post-conviction relief (“PCR”) motion pursuant to Missouri Supreme Court Rule 29.15. The

PCR motion court denied Petitioner’s claims, and the appellate court affirmed the motion court’s

decision. Petitioner now seeks habeas relief before this Court.



1
 Petitioner is currently incarcerated at the Potosi Correctional Center in Mineral Point, Missouri. See Missouri Dept.
of Corr. Offender Search, http://web.mo.gov/doc/offSearchWeb/offenderInfoAction.do (last visited October 26,
2020). David Vandergriff is the Warden and proper party respondent. See 28 U.S.C. § 2254, Rule 2(a).

                                                          1
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 2 of 20 PageID #: 1697




II.    STANDARD

       Pursuant to 28 U.S.C. § 2254, a district court “shall entertain an application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). “[I]n a § 2254 habeas corpus proceeding, a federal court’s review

of alleged due process violations stemming from a state court conviction is narrow.” Anderson v.

Goeke, 44 F.3d 675, 679 (8th Cir. 1995).

       Federal courts may not grant habeas relief on a claim that has been decided on the merits

in State court unless that adjudication:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d)(1)-(2). “A state court’s decision is contrary to . . . clearly established law if

it applies a rule that contradicts the governing law set forth in [Supreme Court] cases or if it

confronts a set of facts that are materially indistinguishable from a [Supreme Court] decision . . .

and nevertheless arrives at a [different] result.” Cagle v. Norris, 474 F.3d 1090, 1095 (8th Cir.

2007) (quoting Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003)). A state court “unreasonably

applies” federal law when it “identifies the correct governing legal rule from [the Supreme]

Court’s cases but unreasonably applies it to the facts of the particular state prisoner’s case,” or

“unreasonably extends a legal principle from [the Supreme Court’s] precedent to a new context

where it should not apply or unreasonably refuses to extend that principle to a new context where

it should apply.” Williams v. Taylor, 529 U.S. 362, 407 (2000). A state court decision may be

considered an unreasonable determination “only if it is shown that the state court’s

                                                  2
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 3 of 20 PageID #: 1698




presumptively correct factual findings do not enjoy support in the record.” Ryan v. Clarke, 387

F.3d 785, 790-791 (8th Cir. 2004) (citing 28 U.S.C. § 2254(e)(1)).

         A state court’s factual findings are presumed to be correct. 28 U.S.C. § 2254(e)(1); Wood

v. Allen, 558 U.S. 290, 293 (2010). Review under § 2254(d)(1) is limited to the record before the

state court that adjudicated the claim on the merits. Cullen v. Pinholster, 563 U.S. 170, 180-81

(2011). Clear and convincing evidence that state court factual findings lack evidentiary support is

required to grant habeas relief. 28 U.S.C. § 2254(e)(1); Wood, 558 U.S. at 293.

III.     DISCUSSION

         Petitioner asserts five grounds for relief in his Petition: (1) the trial court erred in

disqualifying his chosen counsel, Frank Carlson; (2) his trial counsel, Nick Zotos, was

ineffective for failing to object to the prosecution’s opening statement and presentation of prior

bad acts evidence; (3) his direct appeal counsel was ineffective for failing to assert that the trial

court erred in admitting prior bad acts evidence; (4) his direct appeal counsel was ineffective for

failing to assert that the trial court erred in admitting Petitioner’s statements to Detective Kaiser;

and (5) his pretrial counsel, Frank Carlson, was ineffective for refusing to participate in the

pretrial, Section 491 hearing. 2

         A.       Procedural Default

         Petitioner did not raise ground five in his direct appeal, PCR motions, or PCR appeal;

therefore, this claim is procedurally defaulted and must be dismissed. “[A] state prisoner must

exhaust available state remedies before presenting his claim to a federal habeas court.” Davila v.

Davis, 137 S. Ct. 2058, 2064 (2017) (citing 28 U.S.C. § 2254(b)(1)(A)). Exhaustion requires

“one complete round of the State's established appellate review process.” O'Sullivan v. Boerckel,


2
 A Section 491 hearing is a hearing to determine if a statement made by a child under the age of fourteen is
admissible in a criminal trial to prove the truth of the matter asserted pursuant to Mo. Rev. Stat. § 491.075.

                                                          3
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 4 of 20 PageID #: 1699




526 U.S. 838, 845 (1999). “A failure to exhaust remedies properly in accordance with state

procedure results in procedural default of the prisoner's claims.” Welch v. Lund, 616 F.3d 756,

758 (8th Cir. 2010) (citing O'Sullivan, 526 U.S. at 848)). A habeas petitioner under § 2254 may

avoid procedural default only by showing there was cause for the default and resulting prejudice,

or that a miscarriage of justice will result from enforcing the procedural default in the petitioner's

case. See Wainwright v. Sykes, 433 U.S. 72, 87, 90–91 (1977). In order to establish cause, the

petitioner must show that “some objective factor external to the defense” prevented his

compliance with a state procedural rule. Murray v. Carrier, 477 U.S. 478, 488 (1986).

       Petitioner does not assert any reason for cause for the default or resulting prejudice.

Because ground five is procedurally defaulted, the Court denies the Petition as to ground five.

The Court will address the remainder of Petitioner’s grounds for relief on the merits.

       B.      Ground One

       In his first ground for relief, Petitioner argues the trial court erred in disqualifying the

counsel he hired, Frank Carlson. Petitioner raised this argument in his direct appeal, which the

Missouri Court of Appeals denied. The appellate court described the background facts for this

issue as follows:

       Beck was charged with multiple counts of sodomy, sexual exploitation, furnishing
       pornographic materials to a minor, victim tampering, and armed criminal action.
       In January 2010, Frank Carlson (“Carlson”) entered his appearance as counsel for
       Beck. A trial was set by agreement of the parties for September 14 through 16,
       2010.

       On August 31, 2010, Carlson filed a motion to continue the trial. He asserted that
       while he had received “some funds,” it was not sufficient to take depositions or
       otherwise prepare for trial. After a hearing, the court denied the motion. On
       September 9, Carlson sent a letter informing the court that if the case were called
       for trial as scheduled he would announce “not ready” and would not participate in
       the trial, which would deny Beck the right to effective assistance of counsel and
       other trial rights. Carlson noted his nonparticipation would cause the case to be
       “tried twice.”


                                                  4
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 5 of 20 PageID #: 1700




         On September 13, 2010, the day before trial, the court held a hearing on the
         State’s motion to allow hearsay testimony of child witnesses. Carlson appeared
         but declined to participate. The court went forward with the hearing, during which
         the State questioned S.W. and L.W. Carlson did not cross-examine the witnesses.
         Following the hearing, the trial court questioned Carlson about his readiness for
         trial. Carlson asserted he had been unable to conduct depositions 3 due to lack of
         payment.

         The court noted that Carlson had known of the September trial date since March
         2010, but had not done any preparation for trial during that period and had not
         made the court aware of any difficulties with trial preparation until August 31,
         only two weeks before trial. The court characterized Carlson’s actions as “not
         diligent representation of [his] client.” The court further queried if Carlson was
         admitting he had not competently represented Beck because he had not been paid,
         and Carlson responded that he “ha[d] not been able, your honor, to adequately
         prepare [Beck’s] defense.”

         Carlson moved to withdraw as counsel for Beck. Beck agreed he was asking
         Carlson to withdraw and stated he had not known until the Friday before trial that
         Carlson would not participate in the trial. The court granted Carlson’s motion to
         withdraw but indicated its intent to file a complaint with the bar disciplinary
         committee, asserting that Carlson’s actions were not in the best interest of the
         court and that he had engaged in conduct that was prejudicial to the
         administration of justice. The court continued the trial setting to allow Beck to
         find new counsel.

         After the court granted Carlson’s withdrawal, Beck’s son approached the bench
         and informed the court that his family had paid Carlson $12,000 to represent
         Beck. Carlson agreed the family had paid him approximately that amount, but
         stated it was “[a]bsolutely not” sufficient. Despite his withdrawal, Carlson
         indicated he would like to stay on the case and be allowed time to prepare. The
         court noted that Carlson “ha[d] had twelve thousand dollars and nine months” to
         prepare, and stated that it “would be loath to allow Mr. Carlson to stay on this
         case and take it to trial some other time.”

         On October 6, 2010, Carlson again entered an appearance and filed a notice to
         take depositions. The State timely filed a motion to disqualify Carlson. The court
         scheduled a hearing on the motion for November 18, but Carlson failed to appear.
         After a rescheduled hearing, at which Carlson appeared, the trial court granted the
         State’s motion to disqualify Carlson.




3
 Carlson stated specifically that it was necessary for him to depose the investigating officers, the victims, and S.W.
and L.W. The court pointed out that Carlson had just had an opportunity to question S.W. and L.W. on cross-
examination but refused.

                                                          5
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 6 of 20 PageID #: 1701




         The case proceeded to trial at which Beck was represented by private counsel. 4

(ECF No. 11-8, at 23-25). 5 In denying Petitioner’s argument on direct appeal, the appellate court

looked to the Sixth Amendment and cited Supreme Court cases United States v. Gonzales-Lopez,

548 U.S. 140, 144 (2006) and Wheat v. United States, 486 U.S. 153, 159 (1988), along with

several Missouri cases. It ultimately held:

         Reviewing the record here, we find the trial court based its decision on how
         Carlson’s actions would affect Beck’s Sixth Amendment rights to a fair trial and
         the integrity of the judicial system, and did not allow the State to use the
         disqualification as a procedural weapon.

         The court characterized, on the record, Carlson’s representation of Beck “not
         diligent [in the] representation of [his] client,” and indicated Carlson had not
         competently represented Beck. Moreover, the court had indicated its intention to
         file a bar complaint against Carlson based on his actions in representing Beck.
         With this history, any future representation of Beck by Carlson would be tainted
         by the allegations of lack of diligence and lack of competence. For the court, after
         expressing these serious reservations, to then allow Carlson to reenter his
         appearance and represent Beck at trial would call into question the fairness of
         Beck’s trial, and thus the integrity of the judicial system in allowing the
         questionable representation to occur.

         Further, a court may, in its discretion, disqualify attorneys for case-management
         considerations. Courts have “wide latitude” in balancing a defendant’s right to
         choice of counsel against the needs of its calendar, fairness to all parties, and the
         parties’ and the public’s interest in the efficient administration of justice.
         Although Beck asserts on appeal that Carlson was no longer threatening
         nonparticipation at the disqualification hearing, the record demonstrates that it
         was reasonable for the court to not accept counsel’s assurances of preparedness
         and diligence. 6 Again, it is appropriate for a court to consider an attorney’s past
         actions.


4
  Initially after Carlson was granted leave to withdraw, the court informed Beck he would be assigned a public
defender. However, after it discovered Beck had $12,000 to pay Carlson, the court noted Beck might not qualify for
a public defender, but still encouraged him to apply. The record is silent as to whether Beck applied for a public
defender, and if he secured private counsel for his eventual trial.
5
  These facts are taken directly from the Court of Appeals’ Memorandum affirming Petitioner’s conviction on direct
appeal. This Court presumes a state court’s determination of a factual issue is correct. See 28 U.S.C. § 2254(e).
6
  We further note that Carlson’s actions before the trial court indicated a lack of respect both for the judicial system
and for his obligation of candor to the tribunal. Carlson led the court to believe, as grounds for his failure to prepare,
he had paid only minimally – and even twice stating Beck had been “unable” to pay him – when he had in fact
received $12,000 in fees. In addition, after the trial court denied Carlson’s motion for continuance, he moved to
withdraw, thus forcing the court to continue the trial to allow Beck to find counsel, and then filed his reentry shortly
after obtaining the continuance.

                                                            6
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 7 of 20 PageID #: 1702




         Carlson’s actions had already caused substantial delays, both frustrating the court
         and causing additional pain to the victims.7 Carlson had known of the case setting
         since March but was unprepared to proceed in September, having conducted no
         depositions despite receiving $12,000 in fees. Moreover, while Carlson argued he
         could not proceed to trial before deposing the investigating officers, the victims,
         and S.W. and L.W., Carlson had been given the opportunity to question S.W. and
         L.W. on cross-examination during the pre-trial hearing but had refused to
         participate. As well, Carlson further delayed the process of justice by failing to
         appear at the first motion to disqualify.

         In light of our standard of review, we cannot say the court abused its discretion in
         granting the State’s motion to disqualify Carlson as attorney for Beck.

(ECF No. 11-8, at 28-30) (internal citations omitted).

         In his reply, Petitioner argues the state appellate court’s decision is not entitled to

deference because the decision was contrary to Supreme Court precedent in Gonzalez-Lopez, and

it was based on an unreasonable application of Gonzalez-Lopez and Wheat. According to

Petitioner, where an actual conflict of interest does not exist, the right to counsel of choice is a

procedural protection; thus, the court cannot disqualify a defendant’s counsel of choice to ensure

a fair trial. Petitioner also asserts Carlson acted in Petitioner’s best interests by refusing to

participate when he knew he was not prepared to effectively represent Petitioner at that time.

         A close look at Gonzalez-Lopez and Wheat is needed to determine if the appellate court’s

decision is entitled to deference. In Wheat, the first of the two cases, the issue was whether “the

District Court erred in declining petitioner’s waiver of his right to conflict-free counsel and by

refusing to permit petitioner’s proposed substitution of attorneys.” 486 U.S. at 154. The case

involved a drug distribution conspiracy with many defendants, three of whom were Mark Wheat

(the petitioner), Juvenal Gomez-Barajas, and Javier Bravo. Id. at 155. Gomez-Barajas and Bravo

were represented by the same attorney, Eugene Iredale. Id. Gomez-Barajas was tried first, and
7
  After Carlson moved to withdraw, the mothers of the minor victims requested the court not continue the case,
stating that the case had been pending for over a year and the girls could not move on with their lives with the trial
hanging over their heads, and that it was difficult for the girls to have to discuss the events repeatedly. Nevertheless,
because Carlson refused to participate in the trial, the court was left with no choice but to allow him to withdraw and
continue the case for Beck to arrange for representation.

                                                           7
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 8 of 20 PageID #: 1703




the jury acquitted him on drug charges, some of which overlapped with Wheat’s charges. Id.

Gomez-Barajas eventually pleaded guilty to other charges, and at the time of Wheat’s trial, the

district court had not yet accepted Gomez-Barajas’s plea. Id. Bravo also pleaded guilty. Id. At

the conclusion of Bravo’s guilty plea proceedings, Iredale informed the court that Wheat wanted

Iredale to represent him as well. Id.

       At a hearing the day before Wheat’s trial was to begin, the prosecution objected to Iredale

representing Wheat on the grounds that it created a serious conflict of interest. Id. Wheat

emphasized his right to have counsel of his own choosing and the willingness of Gomez-Barajs,

Bravo, and Wheat to waive the right to conflict-free counsel. Id. Wheat believed the prosecution

was manufacturing conflicts in an attempt to disqualify Iredale, who had been extremely

effective in representing the other two defendants. Id. at 157. The district court found that an

irreconcilable conflict of interest existed which could not be waived. Id. The Ninth Circuit

affirmed. Id.

       While recognizing that the “right to select and be represented by one’s preferred attorney

is comprehended by the Sixth Amendment,” the Supreme Court also recognized the right is

limited in many respects. Id. at 159. A defendant cannot choose an advocate who is not a

member of the bar, an attorney he or she cannot afford or who declines to represent the

defendant, or an attorney who has a previous or ongoing relationship with the opposing party. Id.

A court may also need to inquire if separate counsel is needed when an attorney represents more

than one codefendant. Id. at 160 (citing Holloway v. Arkansas, 435 U.S. 475, 482 (1978)). The

Supreme Court rejected Wheat’s argument that a waiver by all affected codefendants cures any

problems created by multiple representation, instead finding that “[f]ederal courts have an

independent interest in ensuring that criminal trials are conducted within the ethical standards of



                                                 8
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 9 of 20 PageID #: 1704




the profession and that legal proceedings appear fair to all who observe them.” Id. “Not only the

interest of a criminal defendant but the institutional interest in the rendition of just verdicts in

criminal cases may be jeopardized by unregulated multiple representation.” Id.

        Wheat further held a district court must be allowed “substantial latitude” in refusing

waivers of conflicts of interest in cases with actual conflicts and also those where a potential for

conflict exists. Id. at 163. Although prosecutors may seek to “manufacture” a conflict, the

Supreme Court found that “trial courts are undoubtedly aware of this possibility, and must take it

into consideration along with all of the other factors which inform this sort of a decision.” Id.

Thus, the Supreme Court held “the District Court’s refusal to permit the substitution of counsel

in this case was within its discretion and did not violate [Wheat’s] Sixth Amendment rights.” Id.

at 164. It further stated there is a presumption in favor of a defendant’s counsel of choice, but

that presumption “may be overcome not only by a demonstration of actual conflict but by a

showing of a serious potential for conflict.” Id.

        Petitioner suggests Wheat stands for the proposition that a trial court can disqualify an

attorney only if there is an actual conflict of interest or the potential for a conflict of interest.

However, that is not Wheat’s holding. The Supreme Court recognized a conflict of interest as

one reason for disqualifying counsel, but also recognized there may be other situations in which

a court may need to disqualify counsel. Id. at 159 (“The Sixth Amendment right to choose one’s

own counsel is circumscribed in several important respects.”) The facts of Wheat involved a

conflict, or potential conflict, but the holding was not limited to such a situation.

        Gonzalez-Lopez also involves drug conspiracy charges. 548 U.S. at 142. Gonzalez-Lopez

was charged with conspiracy to distribute marijuana, and he hired a local attorney to represent

him. Id. After his arraignment, he also hired Joseph Low, a California attorney. Id. Eventually,



                                                    9
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 10 of 20 PageID #: 1705




Gonzalez-Lopez decided he wanted only Low to represent him, and Low filed an application for

admission pro hac vice. Id. The district court twice denied Low’s application without

explanation. Id. Low sought a writ of mandamus from the Eighth Circuit, who dismissed his

request. Id. Eventually, Gonzalez-Lopez hired a different local attorney for the trial. Id. at 143.

        In a subsequent order, the district court explained it had denied Low’s request for

admission pro hac vice because, in a different case, Low had violated the Rules of Professional

Conduct by directly communicating with a represented party. Id. After trial, at which Gonzalez-

Lopez was found guilty, the district court granted a motion for sanctions against Low. Id. On

appeal, the Eighth Circuit vacated Gonzalez-Lopez’s conviction finding that the district court

erred in interpreting the Rules of Professional Conduct to prohibit Low’s conduct in the case, and

the district court’s denial of Low’s motions for pro hac vice admission violated Gonzalez-

Lopez’s Sixth Amendment right to paid counsel of his choosing. Id. at 143-44.

        Before the Supreme Court the prosecution conceded the district court erroneously

deprived Gonzalez-Lopez of his counsel of choice. However, the prosecution argued the

deprivation was not “complete” unless Gonzalez-Lopez could show his replacement counsel was

ineffective under Strickland v. Washington, 466 U.S. 668 (1984). Id. at 144. The Supreme Court

did not agree, stating while “the purpose of the rights set forth in [the Sixth] Amendment is to

ensure a fair trial,” “it does not follow that the rights can be disregarded so long as the trial is, on

the whole, fair.” Id. at 145. The right to counsel of choice requires “a particular guarantee of

fairness be provided – to wit, that the accused be defended by the counsel he believes to be best.”

Id. at 146. When the right to counsel of choice is at issue, not the right to a fair trial, a defendant

need not show prejudice to show his right has been violated. Id.




                                                   10
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 11 of 20 PageID #: 1706




        Gonzalez-Lopez held its decision did not in any way undermine its prior holdings that

“limit the right to counsel of choice and recognize the authority of trial courts to establish criteria

for admitting lawyers to argue before them.” Id. at 151. The Supreme Court held:

        We have recognized a trial court's wide latitude in balancing the right to counsel of
        choice against the needs of fairness, and against the demands of its calendar. The court
        has, moreover, an “independent interest in ensuring that criminal trials are conducted
        within the ethical standards of the profession and that legal proceedings appear fair to all
        who observe them.”

Id. at 152 (citing Wheat, 486 U.S. at 160–164; and Morris v. Slappy, 461 U.S. 1, 11–12 (1983)).

        Turning to the case at hand, the appellate court in Beck’s case upheld the trial court’s

disqualification of Petitioner’s counsel for two reasons. It first held that if the trial court allowed

Petitioner’s counsel to reenter his appearance it would have called into question the fairness of

Petitioner’s trial. Gonzalez-Lopez holds a defendant’s right to his counsel of choice is not based

on his right to a fair trial; the two are separate rights. 548 U.S. at 146 (“[The right to counsel of

choice] commands, not that a trial be fair, but that a particular guarantee of fairness be provided

– to wit, that the accused be defended by the counsel he believes to be best.”) However, the

second reason the appellate court gave for its holding correctly applies both Wheat and

Gonzalez-Lopez.

        In its second reason, Beck’s appellate court found the trial court has “‘wide latitude’ in

balancing a defendant’s right to choice of counsel against the needs of its calendar, fairness to all

parties, and the public’s interest in the efficient administration of justice.” (ECF No. 11-8, at 29).

Mr. Carlson withdrew as counsel of record, with Mr. Beck’s consent, the day before the trial was

scheduled to begin. His request for continuance of the trial was previously denied on September

8, 2011, as the case had been set for trial in March, with Mr. Carlson’s consent, as a number one

trial setting. (ECF No. 11-1 at 6-7). Mr. Carlson then faxed a letter to the trial court on Friday,



                                                  11
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 12 of 20 PageID #: 1707




September 9, 2011, advising the court he would announce he was not ready to proceed at the 491

hearing and the trial. He also stated he would not participate in the trial. (Id.).

        At the 491 hearing on Tuesday, September 13, Mr. Carlson told the court he was not

prepared because Mr. Beck’s wife stole all of his money and his tools leaving him impoverished.

He claimed Mr. Beck did not have money for discovery. (Id. at 1). The prosecutor assured the

court that all of discovery had been provided to Mr. Carlson twice, once from the prior defense

counsel and again by the prosecutor’s office. (Id. at 3). The court noted Mr. Carlson had eight or

nine months to prepare and did not raise the issue until September. (Id. at 47). Mr. Carlson then

claimed he needed to hire a court reporter to take depositions, but “[t]here is no money for that.”

(Id.)

        At the 491 hearing Mr. Carlson refused to question any of the witnesses, even those

witnesses he said he wanted to depose. He repeatedly stated he was not ready and would not

participate in the hearing. (See, e.g., Id. at 29). He also advised the court he would appear at trial

if ordered to do so, but he would again announce he was not ready and would not participate in

Mr. Beck’s defense. (Id. at 40). Mr. Carlson was allowed to withdraw his appearance with Mr.

Beck’s consent. (Id. at 48-50 & ECF No. 11-3 at 25). The trial would be continued to another

day. The prosecutor objected to the continuance. and both victims’ mothers spoke to the court

opposing the delay. (ECF No. 11-1 at 55-58).

        At the end of the September 13 hearing, Mr. Beck’s son advised the court that his family

had paid Mr. Carlson $12,000 to represent his father. (Id. at 62-65). The court questioned Mr.

Carlson who admitted he had been paid approximately $12,000. (Id. at 66). The court noted Mr.

Carlson did tell the court he had been paid $12,000 to defend Mr. Beck. (Id. at 68). The court

noted he had $12,000 and nine months to prepare for trial, but he had done nothing to prepare to



                                                  12
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 13 of 20 PageID #: 1708




represent Mr. Beck. Mr. Carlson said this was not accurate. The court provided Mr. Carlson with

the opportunity to refute that statement, but Mr. Carlson stated, “I don’t choose to do that, your

Honor. I have been granted leave to withdraw.” (Id. at 68-69).

       The court asked Mr. Beck if he still want Mr. Carlson to withdraw or to proceed to trial

on September 14. Mr. Beck said he did not want to proceed with Mr. Carlson if he was not

prepared. The court stated it “would be loathe to allow Mr. Carlson to stay on this case and take

it to trial some other time.” (Id. at 69). The court told Mr. Carlson, “you are off the case.” (Id. at

71).

       Absent any further order from the court, Mr. Carlson entered his appearance again on

October 6, along with a notice to take depositions. (ECF No. 11-12 at 8). The prosecutor filed a

timely motion to disqualify Mr. Carlson as defense counsel. (Id. at 7). Mr. Carlson failed to

appear at the first hearing on the motion to disqualify him. The matter was rescheduled for

December 2, and he appeared. (Id. at 6).

       The court found Mr. Carlson’s conduct to be improper and requiring disqualification as

defense counsel. The court “cannot tolerate defense counsel flatly refusing to participate in the

trial.” The court noted disqualification was among the options available “to maintain the integrity

of the judicial system and protect the defendant’s Sixth Amendment right to counsel.” Defense

counsel “cannot be allowed to sabotage the trial.” Mr. Carlson was disqualified from

representing Mr. Beck in that case. (ECF No. 18-2).

       Mr. Carlson was reprimanded by the Missouri Supreme Court for violating Rules of

Professional Conduct 4-1.16(c) and 4-8.4(d). (Supreme Court Case No. SC92992). Rule 4-

1.16(c) addresses termination of representation and requires the lawyer to continue




                                                  13
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 14 of 20 PageID #: 1709




representation when ordered to so by a tribunal. Rule 4-8.4(d) states it is professional misconduct

for a lawyer to “engage in conduct that is prejudicial to the administration of justice.”

       The appellate court held it was appropriate for the trial court to not accept counsel’s

assurances of preparedness and diligence when counsel had previously not been prepared or

diligent. Counsel had already caused substantial delays causing additional pain to the child

victims. Id. at 29-30. Mr. Carlson omitted the fact the he had been paid $12,000 when he told the

court there was “no money” for discovery or to pay a court reporter for the depositions. The trial

court found Mr. Carlson “sabotage[d] the trial,” and the trial court’s removal of Mr. Carlson was

an appropriate option “to maintain the integrity of the judicial system and protect the defendant’s

Sixth Amendment right to counsel.” (ECF No. 18-2).

       Gonzalez-Lopez permits disqualification of counsel on this basis. 548 U.S. at 152 (finding

a trial court has “wide latitude in balancing the right to counsel of choice against the needs of

fairness and against the demands of its calendar.”) Wheat and Gonzalez-Lopez also allow a trial

court to disqualify counsel who behaves unethically. It is clear from the record in this case that

Petitioner’s counsel did not meet the ethical standards of the profession by his lack of

preparedness and diligence. When given the chance to explain lack of effective representation,

Mr. Carlson declined, stating, “I have been granted leave to withdraw.” (ECF No. 11-1 at 71).

       Petitioner’s fifth ground in this petition, although not properly preserved, alleges Mr.

Carlson was “ineffective throughout his representation” and “openly admitted the he was going

to do nothing at trial.” “Mr. Carlson attended my 491 hearing but blatantly refused to

participate.” Mr. Carlson’s ineffectiveness caused the prosecutors and the original trial judge to

file disciplinary complaints against Mr. Carlson for his “egregious breaches of professional

conduct in my case.” (ECF No. 1 at 14).



                                                 14
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 15 of 20 PageID #: 1710




       Thus, the appellate correctly applied Wheat and Gonzalez-Lopez in its second reason and

overall conclusion. The state appellate court’s decision is entitled to deference because its

ultimate decision is not contrary to or an unreasonable application of federal law. Even if this

Court were to do a de novo review of Petitioner’s claim, it would find his Sixth Amendment right

to choose his counsel was not violated when the trial court disqualified his counsel, Mr. Carlson,

on these facts.

       C.         Ground Two

       In his second ground for relief, Petitioner asserts his trial counsel was ineffective for

failing to object to the prosecution’s opening statement that Petitioner had a violent temper, was

abusive to members of his family, and on numerous prior occasions, Petitioner had vaginal and

anal sex with B.C., crimes for which Petitioner was never charged. Petitioner raised this issue in

his Amended PCR motion, and in his appeal of the denial of his PCR motion. (ECF No. 11-8, at

54-58; ECF No. 11-9, at 14). Therefore, it is not procedurally defaulted.

       The Missouri Court of Appeals denied Petitioner’s argument, finding as follows:

       Admissible evidence may be referred to in opening statement if a good faith basis
       exists. In order for the failure of trial counsel to object to inadmissible evidence or
       statements to rise to the level of ineffective assistance of counsel, a movant must
       prove that the failure to object was not strategic and that it was prejudicial. In
       many instances, seasoned trial counsel will choose not to object out of an
       informed belief that to do so may irritate the jury or otherwise do more harm than
       good.

       While a defendant has the right to be tried only on the offense for which he is
       charged, evidence of a defendant’s prior misconduct is admissible when it is
       logically and legally relevant. Evidence of uncharged crimes is logically relevant
       if it is probative of motive, intent, the absence of mistake or accident, identity, or
       a common plan or scheme. In addition, evidence of uncharged crimes may be
       admitted when the conduct is part of the circumstances or the sequence of events
       surrounding the offense charged. In this context, the jury is allowed to understand
       a complete and coherent picture of the events that transpired.

       At the evidentiary hearing, Beck’s trial counsel explained that he did not object
       during opening statements because he was waiting to see what the State was

                                                 15
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 16 of 20 PageID #: 1711




       going to try to present and knew it was going to be a contentious trial so he did
       not want to ruin any goodwill he had with the court by making objections at the
       beginning of the trial. Trial counsel testified generally that he did not recall what
       objections he made during the trial and deferred to the trial transcript.

       The motion court did not clearly err in denying this claim. Beck has failed to
       show that there is a reasonable probability that the result would have been
       different. Indeed, the trial court found that evidence of Beck’s prior bad acts was
       admissible at trial because it was logically and legally relevant. Thus, even had
       trial counsel objected during opening statement, it would have likely been denied
       and Beck has not shown that the outcome would have been different.

       Further, as the motion court found, Beck did object to evidence of prior bad acts
       during the trial, but those objections were denied because the trial court found the
       evidence admissible. While the trial court’s ruling on this issue is not before us,
       we find that the evidence was properly admitted to allow the jury to understand a
       complete and coherent picture of the events that transpired, and trial counsel
       cannot be ineffective for failing to object to admissible evidence. Point denied.

(ECF No. 11-11, at 4-5) (internal citations omitted).

       Petitioner argues the appellate court’s decision is not entitled to deference because it

unreasonably applied the Strickland standard. To establish a violation of the Sixth Amendment,

Petitioner must establish that his counsel was ineffective, and that it prejudiced him, meaning

there is a reasonable probability he would not have been convicted had his counsel been

effective. Strickland, 466 U.S. at 687. Petitioner asserts the improperly admitted evidence was so

detrimental that if it had not been admitted, there is a reasonable likelihood the outcome of the

trial would have been different. However, he does not establish why this evidence was

inadmissible. This Court does not find error in the state courts’ findings that the prior bad acts

evidence in this case was admissible. Furthermore, in federal habeas proceedings, federal courts

do not review evidentiary rulings of state courts unless they implicate federal constitutional

rights. See Evans v. Luebbers, 371 F.3d 438, 443 (8th Cir. 2004).

       The evidence was admissible. Petitioner’s trial counsel cannot be ineffective for failing to

object to the prosecution’s opening statements about admissible evidence. Petitioner cannot


                                                 16
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 17 of 20 PageID #: 1712




establish he was prejudiced by his counsel’s failure to object to the prior bad acts evidence

because his objection would have been overruled. Trial counsel did object to the introduction of

some of the prior bad acts evidence, but he was unsuccessful. He preserved the issue in his

motion for a new trial which was also overruled. (ECF No. 11-8 at 85). The appellate court

properly applied the Strickland standard, and its decision is entitled to deference. The Court will

deny the Petition on this ground.

       D.      Grounds Three and Four

       In his third and fourth grounds for relief, Petitioner challenges the effectiveness of his

counsel on direct appeal, asserting his appellate counsel was ineffective for failing to assert as

grounds for appeal that the trial court erred in admitting the prior bad acts evidence and in

admitting statements made by Beck to the police. Petitioner raised both of these arguments in his

Amended PCR motion and in his appeal of the denial of his PCR motion. Thus, they are not

procedurally defaulted.

       The Missouri Court of Appeals denied Petitioner’s arguments, finding as follows:

       At the evidentiary hearing, Beck’s appellate counsel testified she did not raise
       either argument Beck claims should have been raised because counsel did not
       believe either argument had merit. Specifically, she did not believe Beck’s
       argument regarding the admission of the prior bad act evidence had merit because
       there were preservation problems that would have made it reviewable only for
       plain error on appeal, and because appellate courts had upheld the admission of
       similar prior bad acts evidence in other cases against the same victim. With regard
       to statements that were unconstitutionally obtained, appellate counsel testified that
       she did not see any issue because it appeared that Beck had been read his Miranda
       rights before he made the statement.

       Beck has failed to show appellate counsel failed to raise a claim of error that a
       competent and effective lawyer would have recognized and asserted, and has
       failed to show that the claimed error was sufficiently serious to create a
       reasonable probability that if it had been raised, the outcome of the appeal would
       have been different. Appellate counsel’s explanations for not raising the claims
       were reasonable and her belief that the claims had no merit are supported by the
       record. Thus, the motion court’s findings that appellate counsel was not


                                                 17
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 18 of 20 PageID #: 1713




       ineffective for failing to raise these claims on direct appeal was not clearly
       erroneous. Points two and three are denied.

(ECF No. 11-11, at 6).

               i.      Prior Bad Acts Claim

       Petitioner argues his appellate counsel’s decision not to challenge the admissibility of

prior bad acts evidence on direct appeal was not a strategic decision to “winnow out weaker

claims” because he believes this claim is much stronger with a greater likelihood to succeed than

the claim that was raised on appeal regarding his right to counsel of choice. To establish his

appellate counsel was ineffective for failing to raise this claim on appeal and that he was

prejudiced by her ineffectiveness, Petitioner first has to establish the prior bad acts evidence was

not admissible. Otherwise, his counsel cannot be ineffective for failing to raise a meritless claim.

Petitioner cannot be prejudiced by the failure to raise a claim that would not have been

successful. Petitioner does not do so. Petitioner asserts the testimony that Petitioner had a violent

nature was inadmissible because it was beyond the scope of any logical or legal relevance to the

case. However, Petitioner ignores the fact that he was charged with two counts of Forcible

Sodomy.

       This Court finds no error in the trial court’s decision to admit the evidence of Petitioner’s

prior bad acts as to his violent nature or his uncharged sexual abuse of B.C. As the PCR motion

court concluded in denying Petitioner’s PCR motion on this point – the evidence was admissible

to explain why the victims might not have consistently resisted sexual abuse and failed to report

it, it shows the defendant’s hostility and animus toward the victims, and his motive to injure or

abuse them, and it demonstrates the victims’ fear of the movant. (ECF No. 11-8, at 83-85). All

logically and legally relevant reasons for admitting the evidence of Petitioner’s prior bad acts.




                                                 18
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 19 of 20 PageID #: 1714




          The Court will deny the Petition on this ground because he cannot establish his appellate

counsel was ineffective or that he was prejudiced by her failure to raise a meritless claim on

appeal.

                 ii.     Statements to Police Claim

          In ground four, Petitioner argues his appellate counsel should have raised a claim on

appeal that the trial court improperly admitted Petitioner’s oral and written statements to police

after improperly denying Petitioner’s motion to suppress the statements. Petitioner asserts his

statements were not knowingly and voluntarily made because he was not given access to an

attorney, the length and nature of the interrogation was inherently coercive, Petitioner was

unaware his statements were being recorded, Petitioner was induced to make statements by the

officers’ implied and expressed promises of leniency and offers to help Petitioner and his family,

and he was not adequately advised of his Miranda rights. Petitioner provides no factual or legal

support for his argument. He makes conclusory statements about the “serious red flags” raised by

his statement to police, but little else.

          Petitioner has not established his appellate counsel was ineffective for failing to raise this

claim, nor has he established he was prejudiced by her failure to do so. The Court sees no reason

not to afford deference to the appellate court’s decision denying Petitioner’s PCR appeal on this

point. The Court denies Petitioner’s petition on ground four.

          Accordingly,

          IT IS HEREBY ORDERED that the Petition of Jerry Beck for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 is DENIED.

          IT IS FURTHER ORDERED that Petitioner Jerry Beck’s Petition is DISMISSED,

with prejudice. Petitioner has not made a substantial showing of a denial of a constitutional



                                                    19
Case: 4:18-cv-00035-SRW Doc. #: 23 Filed: 10/27/20 Page: 20 of 20 PageID #: 1715




right and this Court will not issue a Certificate of Appealability. 28 § U.S.C. 2253(c)(2). A

separate judgment in accord with this Order is entered on this same date.

       So Ordered this 27th day of October.


                                              /s/ Stephen R. Welby
                                              STEPHEN R. WELBY
                                              UNITED STATES MAGISTRATE JUDGE




                                                20
